Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20180011385 to Kang et al. (Kang).
Regarding Claim 8, Kang teaches an OLED display substrate, comprising: 
a substrate 10; 
a thin film transistor layer TFT formed on the substrate; 
a first conducting layer 20 formed on the thin film transistor layer; 
a pixel definition layer 40 formed on the first conducting layer, wherein the pixel definition layer comprises open regions and non-open regions, portions of the first conductive layer are exposed through the open regions of the pixel definition layer, and a second conductive layer 32E is provided between the non-open region of the pixel definition layer and the first conductive layer; 
a light emitting layer 50 formed on the non-open region of the pixel definition layer and on portions of the first conductive layer exposed through the open region of the pixel definition layer; and 
60 formed on the light emitting layer.

Regarding Claim 9, Kang teaches the OLED display substrate according to claim 8. wherein the first conductive layer is made of transparent conductive material [0054], and the second conductive layer is made of at least one of Mo and Al [0068].

Regarding Claim 10, Kang teaches a display device, comprising the OLED display substrate according to claim 8 (title).

Regarding Claim 11, Kang teaches the display device according to claim 10, wherein the first conductive layer is made of transparent conductive material, and the second conductive layer is made of at least one of Mo and Al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of U.S. Pat. Pub. No. 20210091339 to Kishimoto et al. (Kishimoto).
Regarding Claim 1, Kang teaches a method for manufacturing an OLED display substrate, comprising: 
20’ and a second conducting layer 32’ on a substrate 10, the first conducting layer being located between the second conducting layer and the substrate (see Fig. 11A); 
fabricating a pixel definition layer 40 on the second conducting layer, the pixel definition layer defining a plurality of open regions 40H; and 
removing portions of the second conductive layer at the open regions of the pixel definition layer to expose the first conductive layer under the second conductive layer (see Fig. 11D).
	Kang does not explicitly teach performing a post-bake processing on the pixel definition layer.  However, Kang teaches that the bank 40 is an organic material [0058].  In analogous art, Kishimoto teaches in [0063] that a bank layer should be baked. It would have been obvious to the person of ordinary skill at the time of filing to include the baking process of Kishimoto to the process of Kang in order to remove moisture from an organic bank layer before the formation of the active layer, as taught by Kishimoto in the quoted section.

Regarding Claim 2, Kang and Kishimoto teach the method according to claim 1, wherein an etching selection ratio of the second conductive layer is larger than that of the first conductive layer (the first conductive layer 20 is left whole while the second 32E is etched, meaning that the etch selectivity is inherently as intended by this claim).

Regarding Claim 3, Kang and Kishimoto teach the method according to claim 2, but does not explicitly teach that removing portions of the second conductive layer at the open regions of the pixel definition layer comprises: 

	However, the person of ordinary skill may experiment among a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(E)).  In this case. Kang explicitly teaches that the layer 32E is etched but is silent as to how. The person of ordinary skill in the art of semiconductor manufacturing readily knows their options are wet or dry etching, and my experiment among that very limited set of options in order to fully practice the invention of Kang. 

Regarding Claim 6, Kang and Kishimoto teach the method according to claim 1, wherein subsequent to removing portions of the second conductive layer at the open regions of the pixel definition layer, the method further comprises: 
forming a light emitting layer 50 on the pixel definition layer and on portions of the first conductive layer exposed through the open regions of the pixel definition layer; and fabricating a cathode layer 60 on the light emitting layer.

Regarding Claim 7, Kang and Kishimoto teach the method according to claim 1, wherein prior to fabricating the first conducting layer and the second conducting layer on a substrate, the method further comprises: 
forming a thin film transistor layer TFT on the substrate.




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Kishimori as applied to claim 3 above, and further in view of U.S. Pat. Pub. No. 20110272696 to Ryu et al (Ryu).
Regarding Claim 4, Kang and Kishimoto teach the method according to claim 3, but does not explicitly teach that an etching solution for the wet etching is selected from acetic acid, nitric acid and phosphoric acid.
However, in analogous art, Ryu teaches that conductive layer etching in OLED/TFT manufacturing can be done by phosphoric, acetic or nitric acids [0070].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Ryu since Kang is silent as to the etch chemistry, thereby motivating those of ordinary skill to seek out such teachings.

Regarding Claim 4, Kang, Kishimoto and Ryu teach the method according to claim 4, but does not explicitly teach that an etching rate of the second conductive layer in the etching solution is at least 10 times of the etching rate of the first conductive layer in the etching solution. However, etch selectivity is a result of material selection, etchant, and molar strength of the etchant, and is therefore a result effective variable. The person of ordinary skill may optimize a result effective variable to meet application specific goals (MPEP 2144.05(II)(B)).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/Primary Examiner, Art Unit 2812